DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 13 October 2021 Applicant
Amended independent claims 1, 8, 9, 15, and 16 to recite an emotion level for the determined emotion state.  Such amendments necessitated new grounds of rejection applying Murakami;
Amended the claims to remove the noted antecedent basis issues thereby overcoming that portion of the 35 USC 112(b) rejection of claims 1-16; and
Amended the drawings thereby overcoming the drawing objections.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the 112(f) claim interpretation, Applicant argues, pgs. 6-7, that the terms “facial recognition module” and “emotion analyzer module” because one of ordinary skill in the art would understand these terms to have sufficient definite meaning as the name for the structure that performs the function.  The Examiner respectfully disagrees.  Both of these terms clearly use the nonce term “module” that is identified in MPEP 2181(I)(A) as a non-structural generic placeholder that may invoke 112(f).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Facial recognition module in claims 1-8 and 16; and
Emotion analyzer module in claims 1-8 and 16.
Corresponding structure for a) and b) has been identified in [0053] as a general purpose CPU or microcontroller executing software there is a distinct lack of any algorithm for identifying individuals and determining an emotional state of the individuals.  As further explained below in the related 112(b) rejection, Applicant has not disclosed any algorithms describing how the various functions are performed by the facial recognition module or the emotion analyzer module.  Instead, for example, the facial recognition module 107 merely “determines facial recognition information of the individuals captured in the image data in [0033] while the emotion analyzer module 127 merely “determines an emotion state for the individuals/employees from their images in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As indicated above, the facial recognition module and emotion analyzer module are properly interpreted under 112(f) and there is a distinct lack of any algorithm in the instant specification disclosing how the how the various functions are performed by the facial recognition module or the emotion analyzer module.  Instead, for example, the facial recognition module 107 merely “determines facial recognition information of the individuals captured in the image data in [0033] while the emotion analyzer module 127 merely “determines an emotion state for the individuals/employees from their images in the image data 99” without offering any details/algorithm on how these functions may be accomplished.    
	The lack of an algorithm for a) facial recognition module and b) emotion analyzer module renders these claim elements indefinite under 35 USC 112(b) as further explained below.  Moreover, claim elements a) and b) also lack an adequate written description under 35 USC 112(a) because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.  See MPEP 21603.03 VI and 2181(B).


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim elements a) facial recognition module and b) emotion analyzer module
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Furthermore, the corresponding structure for these elements is a computer programmed with code ([0053] as a general purpose CPU or microcontroller executing software). 
However, MPEP 2181(II)(B) and the case law cited below requires that the specification disclose an algorithm for performing the claimed functions of a) and b).  As noted above, no such algorithms have been discloses. 
As explained by MPEP 2181(II)(B):
[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated:
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor.
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US 2014/0278629 A1) and Murakami (US 2014/0307926 A1).
Claim 1
	In regards to claim 1, Stephenson discloses an enterprise employee monitoring system {see title, abstract, [0002], Fig. 2 and citations below for employee parameter tracking in which the parameters include mood/emotion}, comprising:

a facial recognition module for identifying the individuals in the image data {see employee identification S2000 in Figs. 3a, 3b and 4b and [0020]-[0021], [0027] clarifying that facial recognition is used to identify the employee and that other biometric information could be used for identification}; 
an emotion analyzer module for determining an emotional state 
a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see physiological record S500, Figs. 1, 2  which stores extracted physiological parameters for the employee over time in [0015], [0043]-[0044].  Database further shown in Figs. 2, 10 and discussed in [0027]}.
Although Stephenson determines an emotional state of the individuals based on image data and determines frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level”, Stephenson is not solely relied upon to disclose determining emotion level for the determined emotional state as indicated above in strike-through font.

Murakami also teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data {see face score acquisition unit 32 in Figs. 1, 3, 6, [0071]-[0073], [0079]- that generates a face score T1 (emotion level) for the determined emotion state (expression) as illustrated in Figs. 3, 5, 16, while Fig. 17, [0115]-[0119] illustrates emotion level based on facial expression only and without analyzing emotion via motion}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson determination of an emotional state of the individuals based on image data to also determine an emotion level for the determined emotional state as taught by Murakami because emotion level is more granular and more accurately represents the emotion of the individual and because doing so builds on the Stephenson’s determination of frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
	In regards to claim 2, Stephenson discloses a security integration system that generates statistical analysis of the emotional state of the individuals {see [0044] in 
Claim 3
	In regards to claim 3, Stephenson discloses the security integration system reports the statistical analysis to an employee resource management system that maintains the employee database {see human resource review of employee record S500 in [0031], [0041], [0043], [0047]-[0050] which includes personal information such as clock-in and clock-out times that are managed by human resources. Database further shown in Figs. 2, 10 and discussed in [0027]}.
Claim 4
	In regards to claim 4, Stephenson discloses wherein the security integration system accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals {see [0041] in which the system can compile individual employee/individual moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends for emotional states.  See also [0044]}
Claim 5
	In regards to claim 5, Stephenson discloses wherein the groups include institutional groups of the enterprise {see [0041] in which the system can compile 
Claim 6
	In regards to claim 6, Stephenson discloses wherein the groups include social groups {see explanation for claims 4 and 5as well as [0041] wherein the employee groups also include employees of a particular demographic which is considered a “social group” due to shared demographics}.
Independent Claim 9
	In regards to claim 9, Stephenson discloses a method of employee monitoring, comprising:
capturing image data including individuals within the enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024] that capture image data of the employees}; 
identifying the individuals in the image data {see employee identification S2000 in Figs. 3a, 3b and 4b and [0020]-[0021], [0027] clarifying that facial recognition is used to identify the employee and that other biometric information could be used for identification};
determining an emotional state of the individuals 

Although Stephenson determines an emotional state of the individuals based on image data and determines frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level”, Stephenson is not solely relied upon to disclose determining emotion level for the determined emotional state as indicated above in strike-through font.
Murakami is an analogous reference from the same field of emotion tracking and includes a face detector 31, expression decision unit 35 and image acquisition unit 2 as shown in Figs. 1, 3, 6, [0002]-[0008].
Murakami also teaches determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data {see face score acquisition unit 32 in Figs. 1, 3, 6, [0071]-[0073], [0079]- that generates a face score T1 (emotion level) for the determined emotion state (expression) as illustrated in Figs. 3, 5, 16, while Fig. 17, [0115]-[0119] illustrates emotion level based on facial expression only and without analyzing emotion via motion}.

Claims 10-14
The rejection of system claims 2-6 above applies mutatis mutandis to the corresponding limitations of method claims 10-14, respectively while noting that the citations above include both apparatus and method elements.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and Murakami as applied to claim 4 above, and further in view of Smith (US 9,996,736 B2).
Claim 7
	In regards to claim 7, Stephenson discloses wherein the security integration system reports the group level trends in the emotional states of the individuals to 
	Smith is an analogous reference from the same field of group emotional state and trend analysis as per Fig. 9 and cites below and also solves a similar problem of notifying security based on group emotional state.  Smith employs network of surveillance cameras (Fig. 1, cameras) providing feeds that detect facial sentiment/emotion in Fig. 2 which also shows facial recognition including sentiment/emotion (happy, angry, nervous, etc).  Figs. 2, 3 also shows that the analysis is both for individuals and collective groups in 204b, column 8, lines 6-16; and column 10, lines 16-column 11, line 57.
Smith also teaches wherein the security integration system reports the group level trends in the emotional states of the individuals to security guards {Figs. 2 action manager that increases security staff and dispatches management to address escalations.  Fig. 3, dispatched alert 310 and particularly Fig. 9 that sends a security team to zone X when the crowd facial sentiment is greater than 75% negative for that time of day as further discussed in column 23, lines 31-64 in order to mitigate the crisis severity}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s reporting of the group level trends in the emotional states of the individuals to management to report such group level trends in the emotional states of the individuals to security guards as taught by Smith because Smith motivates such reporting to security guards in order to mitigate crisis severity. 
s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Murakami, and Rodenas (US 2018/0300557 A1).
Independent Claim 8
	In regards to independent claim 8, Stephenson discloses an enterprise security system, comprising:
surveillance cameras that capture image data including individuals within an enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024]};
an emotion analyzer module for determining an emotional state 
a security integration system for signaling
Although Stephenson determines an emotional state of the individuals based on image data and determines frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level”, Stephenson is not solely relied upon 
Murakami is an analogous reference from the same field of emotion tracking and includes a face detector 31, expression decision unit 35 and image acquisition unit 2 as shown in Figs. 1, 3, 6, [0002]-[0008].
Murakami also teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data {see face score acquisition unit 32 in Figs. 1, 3, 6, [0071]-[0073], [0079]- that generates a face score T1 (emotion level) for the determined emotion state (expression) as illustrated in Figs. 3, 5, 16, while Fig. 17, [0115]-[0119] illustrates emotion level based on facial expression only and without analyzing emotion via motion}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson determination of an emotional state of the individuals based on image data to also determine an emotion level for the determined emotional state as taught by Murakami because emotion level is more granular and more accurately represents the emotion of the individual and because doing so builds on the Stephenson’s determination of frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Rodenas also teaches wherein the security integration system reports the group level trends in the emotional states of the individuals to security guards.  See [0025] in which the facial expressions, mood, etc is used to generate an overall suspicion score and confidence value that are compared against thresholds to determine what action should be taken.  These actions include reporting the emotional states of the individuals to security guards in [0025], [0079]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s signaling of managers based on the emotional state determined by the emotion analyzer module to signal security guards based on the emotional state as taught by Rodenas in order to increase safety and mitigate a dangerous situation and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 15
The rejection of system claim 8 above applies mutatis mutandis to the corresponding limitations of method claims 15 while noting that the citations above include both apparatus and method elements.



6 is rejected under 35 U.S.C. 103 as being unpatentable over Koka (US 10,176,513 B1) and Murakami.
Independent Claim 16
	In regards to claim 16, Koka discloses a retail store monitoring system {see Fig. 2-4; column 2, lines 54-60; and citations below}, comprising:
surveillance cameras that capture image data including the customers within the store {Fig. 2 cameras 208; column 4, lines 8-32 and column 4, line 62-column 5, line 5}};
a facial recognition module for identifying the customers in the image data {see Fig. 4, identify user step 402; column 8, line 66—column 9, line 9}; 
an emotion analyzer module for determining an emotional state 
a customer database for storing customer information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see column 8, lines 19-24.  See also user data store 917 in Fig. 9; column 14, line 54-column 15, line 25.  See also user history 804 and prior interaction with user 810 in Fig. 8}.
Although Koka determines an emotional state of the individuals based on image data, Koka is not relied upon to disclose determining emotion level for the determined emotional state as indicated above in strike-through font.
Murakami is an analogous reference from the same field of emotion tracking and includes a face detector 31, expression decision unit 35 and image acquisition unit 2 as shown in Figs. 1, 3, 6, [0002]-[0008].

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Koka’s determination of an emotional state of the individuals based on image data to also determine an emotion level for the determined emotional state as taught by Murakami because emotion level is more granular and more accurately represents the emotion of the individual and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pitre US-20160078279 A1) discloses that the facial action coding system (FACS) in which action units (AU) are coded from image data an in which the coding of the AUs can include an intensity scoring that ranges from A (trace) to E (maximum). The AUs can be used for analyzing images to identify patterns indicative of a particular mental and/or emotional state. The AUs range in number from 0 (neutral face) to 98 (fast up-down look)” as per [0079].

Kibar US 20040210159 A1 discloses combined facial recognition and emotion analysis based on captured images for employee performance, security, law enforcement, customer and military applications.  See Figs. 1-3, [0102]-[0105], [0112].
Hong US 20170192994 A1 discloses emotion tracking, facial recognition and related database structures.  See Fig. 1, 2, 3A, [0058], [0077].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486